     Case 1:15-bk-14213-GM        Doc 415 Filed 06/23/20 Entered 06/23/20 16:39:23                Desc
                                    Main Document Page 1 of 6



1
2
                                                                       FILED & ENTERED
3
4                                                                            JUN 23 2020
5
                                                                        CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
6                                                                       BY fisherl    DEPUTY CLERK


7
8
                              UNITED STATES BANKRUPTCY COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                SAN FERNANDO VALLEY DIVISION
11
12
13   In re:                                          Case No.: 1:15-bk-14213-GM
14   Michael Robert Goland                           CHAPTER 7
15                                                   TENTATIVE RULING ON TRUSTEE’S FINAL
                                                     REPORT AND HEARING ON
16
                                                     APPLICATIONS FOR COMPENSATION
17                                                   [DKT. 406]

18                                     Debtor(s).
                                                     Date:      June 23, 2020
                                                     Time:      10:00 AM
19                                                   Courtroom: 303
20
21            The Trustee’s final report anticipated a zero percent distribution to unsecured

22   creditors. Also no payment would be made on the allowed secured claims of the

23   Wicklunds. All monies would be paid to the chapter 7 administrative creditors, each of

24   which would be paid about 96% of its claim. Included in the proposed distribution would

25   be that of $9,602.71 fees and $165.10 costs for S.L. Biggs, the accountant for the

26   Trustee.

27            The Trustee entered into an agreement with her counsel and with Biggs that
28   each would reduce their fee applications so that the Trustee would have $3,000 to be




                                                    -1-
     Case 1:15-bk-14213-GM       Doc 415 Filed 06/23/20 Entered 06/23/20 16:39:23            Desc
                                   Main Document Page 2 of 6



1    distributed to allowed timely filed unsecured claimants. This was filed on May 18, 2020
2    but the final report filed on May 19 does not reflect any distribution to unsecured
3    creditors.
4
5
     Goland Opposition
6
7           On May 4, the Debtor filed an opposition to the Biggs’ "unserved" final fee
8    application and also one to the fee application of Brutzkus Gubner, the attorney for the
9    Trustee.
10
            Biggs Application – Filed 3/12/20. There was an order of 9/13/16 (dkt. 117) that
11
     service on Mr. Goland be by email. This application for fees was not served in
12
     accordance with that order. For various health reasons, Debtor requests a hearing at
13
     the end of the lockdown since he is self-quarantined and also his computer is out for
14
     repair and cannot be recovered at this time since the repair shop is closed due to the
15
     quarantine.. He needs a computer that can be used by only the right hand.
16
            Brutzkus Gubner Application - The application mis-described and
17
     mischaracterized services that they performed. When Goland recovers his computer,
18
     he will file a more detailed description.
19
20
21
     Burk Opposition – Because the Court is closed, he has not been able to view the final
22
     report. He has contacted the court in an attempt to get a copy, but to no avail. He
23
     requests that the hearing be delayed until he can obtain a copy.
24
25
26   Biggs Response – Biggs was not aware of the order to send email copies. The Debtor

27   has never sent them his email and it is not referenced on the front page of the court

28   docket. This response was sent to Goland’s email address.




                                                 -2-
     Case 1:15-bk-14213-GM       Doc 415 Filed 06/23/20 Entered 06/23/20 16:39:23              Desc
                                   Main Document Page 3 of 6



1
2
     Bret Lewis Opposition and Request to File an Action Against the Trustee
3
            Goland repeatedly disclaimed any interest in 5711-5721 Compton Ave. and he
4
     did not list it in his schedules. Lewis complained to the Trustee and offered to assist
5
     and/or handle a quiet title or non-dischargeability action for this purpose. The Trustee
6
     told Lewis that Goland’s activities in this case probably rose to the level of criminal
7
     activity and that she made a criminal referral and that her counsel was going to file a
8
     quiet title action. Neither the Trustee nor her counsel took any action to block Goland’s
9
     discharge. So none of the fees earned by the Trustee or her counsel are justifiable or
10
     reasonable. They were either incompetent or colluded in failing to act and this was a
11
     fraud on the court at the expense of the creditors and of Lewis.
12
13          Beyond that, Lewis is a secured creditor and should be treated as such and his

14   claims should come prior to administrative claims because he had served the debtor

15   with a judgment debtor’s examination prior to his bankruptcy. Thus Lewis has a security

16   interest in all of Goland’s personal property. CCP 708.110(d); Daff v. Good (In re

17   Swintek), 906 F.3d 1100 (9th Cir. 2018).

18          This opposition was one day late because of health issues.
19
            Alternatively, Lewis requests leave to file an action for fraud and breach of
20
     fiduciary duty against the Trustee and her counsel.
21
22
23   Trustee Reply to Lewis Opposition, Debtor’s Opposition, and Debtor’s Opposition to
24   Accountant
25
            As to Lewis
26
27          Lewis does not explain how he was harmed by reliance on the Trustee’s failure

28   to pursue litigation to quiet title the Compton Property. He had multiple opportunities to




                                                  -3-
     Case 1:15-bk-14213-GM       Doc 415 Filed 06/23/20 Entered 06/23/20 16:39:23               Desc
                                   Main Document Page 4 of 6



1    purchase the litigation rights and declined to do so. Lewis also had standing to file an
2    action to deny Goland a discharge. As to seeking permission to sue the Trustee, he
3    has not submitted a draft complaint or indicated where that suit would be filed.
4
            The Trustee and her counsel spent a great deal of effort in investigating the
5
     nature of the Debtor’s right in Compton. Litigation would have been astronomically
6
     expensive with no promise of recovery. These were addressed in the Sale motion,
7
     which was approved by the Court. Lewis attended that hearing and orally objected, but
8
     did not make an overbid. Early on Lewis negotiated with the Trustee to buy the
9
     Trustee’s rights in Compton, but decided not to go forward because of possible
10
     contamination issues.
11
            Lewis filed a dischargeability action, but he also had standing to file a complaint
12
     to deny discharge. He chose not to do so. He could have done so in conjunction with
13
     asserting that title was in Goland. He also could have sought revocation of discharge.
14
     But he declined to do any of these.
15
16          Lewis seeks a reconsideration of the order approving his settlement with the

17   Trustee. This is a final order and not subject to further challenge. Lewis was paid

18   under the settlement and is no longer a secured creditor. As to his unsecured claim, he

19   will receive his pro rata share of distribution of the amount that the professionals are

20   leaving in this administratively insolvent estate.

21
22
            As to Goland
23
24          Goland lacks standing to object to the fee applications because there is no

25   chance that this will be a surplus estate. Also, he has had over a month to provide

26   supplemental responses, but has failed to do so.

27          Concerning the accountant’s fee application, Goland provides no evidence to
28   support his claim that the billing is excessive and wasteful or that the services were not




                                                  -4-
     Case 1:15-bk-14213-GM      Doc 415 Filed 06/23/20 Entered 06/23/20 16:39:23              Desc
                                  Main Document Page 5 of 6



1    actually performed. There is no reason to doubt the accountant’s extensive detailed
2    records.
3
            Similarly, the objection to the attorney’s fees lack standing and the fees are
4
     supported by extensive billing detail. Much of the fees reflect the time and effort that the
5
     Trustee put in to investigate the Compton Property and the best way for resolving those
6
     issues.
7
8
9    Proposed Ruling
10
            As to the fees for the accountant and the attorney – Goland has had at least six
11
     weeks to file a detailed objection. He could have done so without a computer –
12
     handwriting it or typing it. He was able to prepare and file his oppositions. But even if
13
     he had, the Trustee is correct that he lacks standing. This is clearly an insolvent estate
14
     and even if it wasn’t there would be no surplus for Goland. The Trustee has the duty to
15
     review the fees of her professionals and the detailed billing reflects the work done. The
16   Compton property was an asset worth investigating and this took time and effort. This
17   was not an easy case and the fees were justified.
18
            As to Mr. Burk, his opposition was signed on June 5. The BNC certificate of
19
     service shows that the notice was sent to him on May 21, 2020 at the address on his
20
     opposition. Although the clerk’s office may have been closed to the walk-in public,
21
     PACER was available and he could have obtained a copy through that service or from
22
     the Trustee. Mr. Burk is not a stranger to this Court.
23
24          As to Mr. Lewis, the Court does not find his objections to be actionable. He

25   certainly had the standing to take the actions complained of. The Trustee has wide

26   discretion to act in what she considers the best interest of the estate. Mr. Lewis was an

27   active creditor in this case. He entered into a stipulation with the Trustee as to the

28   status of his claim. That is now final and will not be reopened. Concerning filing a




                                                 -5-
     Case 1:15-bk-14213-GM        Doc 415 Filed 06/23/20 Entered 06/23/20 16:39:23            Desc
                                    Main Document Page 6 of 6



1    complaint against the Trustee. I believe that he only needs permission if the complaint is
2    to be filed in another court than the bankruptcy court. There is no need to allow it to be
3    filed elsewhere. While an adversary complaint may or may not be warranted, if it is to
4    be filed it must be done so by a date certain and in this court. It is time for this case to
5    move to closure.
6
             It should be noted that on June 16, 2020, Mr. Burk filed an adversary proceeding
7
     against Ms. Zamora (1:20-ap-01063). That is not Michael N. Sofris is his counsel in that
8
     case.
9
             I will approve the fees of the Trustee’s counsel and of her accountant. As to the
10
     final report, I think that this must wait until the Burk adversary is resolved and – if Lewis
11
     files one – until that is also resolved.
12
13
14
15
16
17
18
19
20
21
22
23
24
          Date: June 23, 2020
25
26
27
28




                                                  -6-
